DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1, 2, and 4-13 is the inclusion of at least one controller of an MRI system configured to operate one or more of the plurality of magnetics components in accordance with at least one pulse sequence having a diffusion-weighted gradient encoding period followed by multiple echo periods during which magnetic resonance signals are produced and detected, wherein a first of the multiple echo periods corresponds to a first measurement of a line of k-space using a first gradient polarity and a second of the multiple echo periods corresponds to a second measurement of the line of k-space using a second gradient polarity, the first gradient polarity opposing the second gradient polarity.  This in combination with the rest of the limitations of the claims is found in all of claims 1, 2, and 4-13, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 15-18 is the inclusion of a computer-implemented method of operating a magnetic resonance imaging (MRI) system to perform diffusion weighted imaging.  The MRI system includes a plurality of magnetics components including a B0 magnet configured to produce a main magnetic field B0, at least one gradient coil configured to, when operated, provide spatial encoding of emitted 
controlling one or more of the plurality of magnetics components in accordance with at least one pulse sequence having a diffusion-weighted gradient encoding period followed by multiple echo periods during which magnetic resonance signals are produced and detected, wherein a first of the multiple echo periods corresponds to a first measurement of a line of k-space using a first gradient polarity and a second of the multiple echo periods corresponds to a second measurement of the line of k-space using a second gradient polarity, the first gradient polarity opposing the second gradient polarity.  This in combination with the rest of the limitations of the claims is found in all of claims 15-18, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 19-22 is the inclusion of a non-transitory computer-readable medium encoded with a plurality of instructions that, when executed by at least one computer processor, cause the at least one computer processor to perform a method of operating magnetic resonance imaging (MRI) system to perform diffusion weighted imaging.  The MRI system includes a plurality of magnetics components including a B0 magnet configured to produce a low field main magnetic field B0, at least one gradient coil configured to, when operated, provide spatial encoding of emitted magnetic resonance signals, and at least one radio frequency (RF) component configured to acquire, when operated, the emitted magnetic resonance signals, the method comprising: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Montgomery et al. disclose art in model and method of mapping tissue conductivity using diffusion-weighted MR images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/SUSAN S LEE/                                                                                 Primary Examiner, Art Unit 2852                                                                                                                       

sl